Citation Nr: 1730502	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J. A. C. L.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December1965 to December 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a kidney disability that is related to service.  The Veteran has stated that while in service, he believed the back pain and muscle spasms he suffered from were a result of drills he had to do.  However, he now asserts that his in-service back problems were actually the initial manifestations of his current kidney disability and that the medication he took to alleviate his back pain worsened his kidney disability.  

The Veteran's September 1965 Report of Medical Examination for enlistment revealed a normal clinical evaluation of the spine and the genitourinary system.  A March 1966 service treatment record (STR) reflects the Veteran's complaint of lumbar discomfort and spasms.  A May 1966 STR reflects the Veteran's complaint of sharp pain in his lower back.  X-rays revealed no abnormality of the lumbar spine.  The Veteran's November 1967 Report of Medical Examination for separation revealed a normal clinical evaluation of the spine and the genitourinary system.

In 1975, the Veteran underwent genitourinary gastric ulcer (GU) surgery after finding blood in his urine and reported that he had been having symptoms for a number of years up until then.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran had a history of renal dysfunction that was longstanding and caused by right renal atrophy secondary to chronic ureteropelvic junction obstruction, which is a congenital condition that the Veteran has had all his life.  The Veteran reported that he was recently hospitalized with hematuria and was noted to be on hydrochlorothiazide and it had been suggested to him by the physicians caring for him at the time, that such medicine was not appropriate for him because he had abnormal kidney function.  It was further noted that the Veteran had GU surgery in the form of an attempted repair of his ureteropelvic junction which was done in 1975.  The examiner indicated that review of the Veteran's claims file revealed a history of urinary tract infections, but no history of kidney stones.  The Veteran was diagnosed with right hydronephrosis and renal atrophy secondary to congenital ureteropelvic junction obstruction.  Following examination, the examiner provided an opinion, stating that the Veteran's estimated glomerular filtration rate (GFR) was still greater than 60 and while he had significant atrophy of the right kidney, he still appeared to have overall normal renal function based on the laboratory results that were available.  Furthermore, there was no evidence that any medication that he took electively or as prescribed contributed to worsening of kidney function and any such worsening would still have to be considered in the setting of the fact that he has pre-existing renal atrophy as well as other conditions which can worsen chronic kidney disease including hypertension and diabetes mellitus.  Therefore, the examiner opined that the Veteran's kidney condition was not due to his hypertension medication.  This opinion is inadequate because no kidney condition was noted in the Veteran's September 1965 induction examination.  Therefore, the presumption of soundness attaches with respect to the Veteran's kidneys.

In March 2017, the Veteran submitted a DBQ by private physician, Dr. E. L.  Upon examination, the physician indicated that the Veteran's current disabilities were pyelonephritis, hematuria, chronic renal obstruction, and hydronephrosis and atrophy of the right kidney.  Dr. E. L. opined that such were caused by the Veteran's pyelonephritis of the right kidney and most likely caused by his 
hematuria.  Dr. E. L. further stated that the Veteran "has a history of kidney stones in his right kidney.  This condition has been chronic and has caused his right kidney to atrophy and not function.  He continues to have stones and infections."  The examiner did not address whether any of the kidney conditions are related to the Veteran's military service.

The record is not adequate to resolve this matter.  As expressed by the Veteran during his January 2017 Board hearing, he does not assert that his current kidney disability is secondary to his hypertension.  See January 2017 Board Hearing Transcript, p. 2.  Instead, the Veteran asserts that his current kidney disability is directly related to service.  Id.  Because the neither examiner's opinion acknowledges or addresses the Veteran's contentions, it is inadequate for adjudication of this matter.  Therefore, the Board finds that a VA opinion which addresses the above deficiency is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the virtual claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed kidney disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a) State all diagnoses as to the Veteran's kidneys.

(b) With respect to each kidney disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that each disability is etiologically related to service or was manifest within one year of service discharge.  Please note in responding to this question that because no kidney disorder was noted upon the Veteran's entrance into military service, the Veteran was presumed to have no kidney disorder upon entry into military service.  

(c) In formulating the above opinions, the examiner is requested to discuss the Veteran's contentions that his  kidney disorder was initially manifested by his in-service low back pain, as reflected in the STRs, or was caused by the medication he used to treat his back pain in service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptoms or history, the examiner should provide a reason for doing so.

3. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




